DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse in the reply filed on 2/17/2021 is acknowledged.  The traversal is found persuasive and the election requirement withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, 7, 8, 11, 14 and 18  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Description of examples and preferences is properly set forth in the specification rather than in a single claim. A narrower range or preferred embodiment may also be set forth in another independent claim or in a dependent claim, see MPEP 2173.05(c). 
Claims 2, 6, 7, 8, 11, 14 and 18 recite a broader range followed by “preferably” a narrower range or example. This is found to be indefinite and it is suggested that the preferred embodiment may also be set forth in another independent claim or in a dependent claim.

Allowable Subject Matter
Claims 1, 2-5, 9, 10, 12, 13, 15-17 are allowed.
Claims 2, 6, 7, 8, 11, 14 and 18  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Applicant’s evidence provided in remarks dated 2/17/2021 is found persuasive and reproduced below:

    PNG
    media_image1.png
    781
    869
    media_image1.png
    Greyscale

As stated in applicant’s arguments, dissolving ions in water reduces the freezing point of the solution, as can be calculated to close approximation. Freezing-point depression is described for example at en.wikipedia.org/wiki/Freezing-point-depression. The coagulation liquid 
As described,  that the solution actually has to be cooled to below -10°C to get any dramatic increase in the concentration of NaOH
	The closest prior art of record is:

Kiram (WO 2015/000820 A1) discloses (figure 1; page 4, lines 9-21; page 5, line 24 - page 6, line 14) the recycling of alkali solvent (NaOH solution) in a cellulose spinning process. The sodium salt coagulant (Na2S04) is removed from the spent coagulating bath by one of freeze crystallization (no temperatures disclosed) and/or nanofiltration. The separated NaOH solution is recycled to the cellulose dissolving step, and the separated Na2S04 is recycled to the coagulating bath.

Izard (US 2,283,809) discloses, in the forming of low a substituted cellulose ether film (page 2, column 2, lines 44-53; page 3, column 1, line 41 - page 3, column 2, line 10), the recovery of coagulating sodium salt and alkali by chilling to -5°C and crystallisation of salt. The separated NaOH solution and salt can be recovered and reused in the process.

Neste (GB 2164943) discloses, in the forming of cellulose carbamate fibres and films (claims 1-3; example 1; page 2, lines 1-25; page 2, lines 47-50), a cyclic process for producing a NaOH solution of cellulose carbamate wherein, after coagulation of the carbamate into a bath 

However, none of the above references disclose a cooling of the spent coagulating liquor to a temperature as low as -10°C to -35°C, nor do they suggest the formation of ice or any increase in NaOH concentration after cooling and precipitation of the sodium coagulation salt.
Thus, independent claims 1 and 16 are allowable over the prior art and dependent claims 2-15 and 17-18 are allowable at least due to their dependence on claims 1 and 16. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/MICHAEL M. ROBINSON/            Primary Examiner, Art Unit 1744